Citation Nr: 0031514	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  95-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a skin disability 
of the feet and groin.

4.  Entitlement to service connection for chest pain and/or 
bronchitis.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from August 1988 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  The issues on the first page of this decision 
were among those that were considered by the Board in April 
1999, but were remanded for additional development.  

The April 1999 remand requested that the RO undertake 
additional development of the veteran's claims.  The RO was 
to contact the veteran and obtain the names and addresses of 
all medical care providers for his claimed back and neck 
disability, and, after securing the necessary releases, 
obtain those records and associate them with the claims 
folders.  In addition, certain records from The Emory Clinic 
were to be obtained.  Finally, the veteran was to be afforded 
VA examinations of his claimed disabilities, and the 
examiners were requested to provide opinions regarding the 
etiology of those disabilities.  

In May 1999, the RO mailed the veteran a letter seeking 
assistance in identifying and obtaining additional medical 
records, as requested by the April 1999 remand.  He did not 
respond to this letter.  The veteran was scheduled for VA fee 
basis examinations in June 2000, but he failed to report.  A 
supplemental statement of the case was mailed to the veteran 
in August 2000.  The cover letter informed the veteran that 
he had 60 days in which to respond, but no response was 
received.  

The Board notes that a mistake appears to have been made in 
the address to which all correspondence to the veteran 
following the April 1999 remand has been sent.  The veteran's 
January 1994 claim states that his address is 4701 Flat 
Shoals Road, Apt. 45G, Union City, Georgia, 30291.  All 
correspondence with the veteran prior to the April 1999 
remand was sent to this address, including a letter dated as 
recently as February 1999.  However, while the May 1999 
letter regarding medical records and the August 2000 
supplemental statement of the case were mailed to the same 
street address, the veteran's hometown was listed as Atlanta, 
Georgia, instead of Union City, Georgia.  This raises the 
question as to whether or not the veteran ever received the 
correspondence from the RO.  Furthermore, while a copy of the 
letter of notification for the scheduled VA examinations is 
not contained in the claims folder, it is also unclear as to 
whether or not the veteran ever received notice of these 
examinations.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the Board finds 
that these issues must be remanded again in order to insure 
that the veteran is contacted at his correct address and 
afforded an opportunity to cooperate in the development of 
his claims.  

The Board further notes that the August 2000 supplemental 
statement of the case states that reports from Sparlin 
Chiropractor Clinic dated September 1996 to December 1999, 
and VA medical records from the clinic in Decatur, Georgia, 
dated from April 1994 to December 1998 had been received 
subsequent to the April 1999 remand.  These records were 
considered by the RO prior to the continued denial of the 
veteran's claims.  However, they are not contained in the 
claims folder.  The Board finds that copies of these records 
must be associated with the claims folder prior to appellate 
consideration of the veteran's claims.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The RO must take action to verify the 
current address of the veteran, and to 
ensure that all correspondence pertaining 
to the development requested herein is 
mailed to the correct address.  A 
statement of any change of address or 
verification of the current address 
should be placed within the claims 
folder.  Copies of all correspondence 
with the veteran, including notification 
of all scheduled VA examinations, must 
also be placed within the claims folder.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for low back pain 
and neck pain since service.  After 
securing the necessary release, the RO 
should obtain all records not previously 
secured and associate them with the 
claims folder. 

3.  The RO should obtain copies of any 
additional studies conducted in 
conjunction with the August 1997 
neurological examination at The Emory 
Clinic.  This should include the report 
of any MRI or CT scan.  After these 
records have been obtained, they should 
be associated with the claims folder.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his claimed low 
back disability and neck disability.  All 
indicated tests and studies should be 
completed.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and review 
of the medical records contained in the 
claims folder, the examiner(s) should be 
asked to express an opinion as to the 
following questions: 1) Does the veteran 
currently have a disability of the low 
back?  If so, please state the exact 
diagnosis?  2) Does the veteran currently 
have a disability of the neck.  If so, 
please state the exact diagnosis?  3) If 
the veteran is found to have a current 
disability of the low back and/or neck, 
is it as likely as not that this 
disability is related to the low back and 
neck complaints for which the veteran was 
treated during active service.  Please 
provide a complete explanation and the 
bases of these opinions.  

5.  The veteran should be afforded a VA 
examination by a dermatologist in order 
to determine whether or not he currently 
has a skin disability of the feet and 
groin and, if so, to determine the nature 
and etiology of this disability.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
examination and review of the record is 
completed, the examiner should attempt to 
answer the following questions: 1) Does 
the veteran currently have a skin 
disability of the feet?  If so, what is 
the diagnosis?  2) Does the veteran 
currently have a skin disability of the 
groin area?  If so, what is the 
diagnosis?  3) If the veteran is found to 
have a current skin disability of the 
feet and/or groin, is it as likely as not 
that the current disabilities are the 
same as those that initially manifested 
during active service?  The reasons for 
all opinions should be provided in full. 

6.  The veteran should be afforded VA 
examination(s) by the appropriate 
specialist(s) in order to establish the 
existence of chronic bronchitis and/or 
chest pain, and to determine the etiology 
of the same.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available in order to 
assist in the study of this case.  After 
the completion of the examination and a 
thorough review of the record, the 
examiner(s) should be asked to state an 
opinion as to the following questions: 1) 
Does the veteran currently have chronic 
bronchitis?  2) If chronic bronchitis is 
found to be present, is it as likely as 
not that the veteran's current disability 
is the same bronchitis which initially 
manifested during active service?  3) 
Does the veteran currently have a 
disability that is productive of chronic 
chest pain?  If so, please provide the 
diagnosis of this disability.  4)  If the 
veteran is found to have both chronic 
bronchitis and chronic chest pain, is it 
as likely as not that the chest pain is 
due to the bronchitis?  If not, is it as 
likely as not that the disability which 
produces the chest pain is the same 
disability that produced the chest pains 
for which the veteran was treated during 
service?  Please provide a complete 
explanation and the bases of these 
opinions.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the remaining 
issues on appeal.  All examination 
reports should be reviewed in order to 
ensure that they are complete, and that 
all requested records and opinions have 
been obtained.  The RO must also review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 9 -


